Browne, C. J.,
Concurring. — In checking baggage the Jacksonville Terminal Company is the agent of the railroad company which receives it for transportation.
It is the railroad that contracts to transfer the baggage to its destination, and the check is an acknowledgment and admission by the railroad that it has received the baggage. Before it acknowledges having received it, it has the right to be satisfied on that point, and also to require satisfactory proof that the baggage sought to be checked belongs to the ticket holder, or is in his possession or under his control. The railroad may accept the bare word of the ticket holder that a certain trunk is his, but in doing so it assumes all liability. It accepts the word of the ticket holder in lieu of proof. As to another ticket holder, the railroad may require proof, of the ownership of or authority over the trunk before issuing a check for it and assuming consequent liability. The check is the acknowledgment that the trunk has been received by the railroad and it is estopped from denying this.
The case as presented by the petition is, that the railroad’s agent, the Terminal Company, accepts a claim check from the Jacksonville Baggage & Cab Company as satisfactory proof that the trunk that this company delivers to the *262Terminal Company is the identical trunk that the prospective passenger .'delivered to the transfer company.
It takes a risk in doing this, but its willingness to assume this risk with regard to one person or company, and not for others, is no ground for mandamus to require it to assume the same risk with regard to all licensed draymen in the City of Jacksonville.
The writ if issued will require the Terminal Company to do this, and “to check baggage to its destination without further identification of baggage.”
A passenger’s railroad ticket is his contract with the railroad company that it will transfer him and his baggage to destination; the check'is the railroad’s acknowledgment that it has received .the passenger’s baggage and will transport it to its destination.
To grant the prayer of the petition would deprive the railroad company, or its agent the Terminal Company,' of its right to require identification and satisfactory proof of ownership of baggage, before checking it-to destination.
The railroad’s position is that, a stub from every Tom, Dick or Harry, holding a license from the city to do a transfer business, is not sufficient proof that such licensee delivered to the Terminal Company the trunk that the prospective passenger entrusted to him.
This Court by issuing the writ will say, in effect, that “the stubs are ample proof, and must be accepted from every licensed drayman or transfer company as such. ’ ’
The attitude of-the railroads is that they are willing to accept the stubs from such transfer companies as they consider reliable,- or that are financially responsible to answer *263in damages for tbeir mistakes, or from ..-which, they require indemnifying bonds, but will not do so from those they do not consider reliable or financially responsible.
This reasonable measure of protection required by the Terminal Company we are asked to say is “unjust and improper discrimination.” I do not so regard it. On the contrary, it is a wise and reasonable rule, for the protection of the prospective traveler, as well as for the railroads.
In some of the larger cities the railroads furnish certain hotels with duplicate baggage checks, and upon presentation of a railroad ticket to the head porter of the hotel, baggage is checked at the hotel, and duplicate railroad check is given to the prospective passenger. The railroads cannot be required to do this, and if they do they assume responsibility for any mistakes made by the hotel in checking the baggage. In such transactions, the hotel acts as the agent of the railroad, precisely as the Jacksonville Terminal Company acts as the agent of the railroads in checking baggage.
If the principle upon which the writ is asked for in this case is a sound one, the railroads could be required by mandamus to furnish duplicate. railroad checks to every hotel and lodging house licensed in the city, and permit them to check trunks to destination, and be responsible for their acts.